DETAILED ACTION
This office action is in response to applicant’s amendments filed on 04/28/2022.
Currently claims 1-2, 5-8, 10-11 and 14-18 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but they are not persuasive.
Item #1 –
A. Issue raised by the applicant – Regarding amended claim 1, the applicant argued on page 8 of “Remarks” that (i) “Li discloses a fourth bending portion connected to the chip-on-film and bent from the fourth side to the back side of the display area, but fails to disclose a first bending portion bent from the first side to the back side of the display area, a second bending portion bent from the second side to the back side of the display area, and a third bending portion bent from the third side to the back side of the display area.” The applicant further argued, (ii) “Li is directed to a narrow-bezel flexible display panel, of which one end is provided with a Chip On Flex/Film(COF) generally bent towards the back side of the panel. Please refer to [0034], Li discloses a method for manufacturing a flexible display device aimed to solve problems caused by a flexible PI (polyimide) substrate, for example, the COF and FPC cannot be completely bent to the back side of the flexible display panel.” 
B. Applicable rule – (a) factual inquiries set forth in Graham v. John Deere Co.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

	(b) broadest reasonable interpretation
C. Analysis – The examiner does not agree with the applicant in this regard. The examiner brought in secondary art Lee which teaches bending in all four sides and going towards the back. With broadest reasonable interpretation, the teaching of Lee regarding bending at all four sides going to back side can be combined with bending at one side taught be primary art Li.
	Regarding argument in (ii), the examiner considers that it is well within the purview of a person with ordinary skill in the art to use Chip On Flex/Film(COF) on all sides so that all four sides can be bent combining the teachings of Li and Lee.
D. Conclusions – Thus, the combination of Li and Lee is proper and teaches the amended claim 1.

Item #2 –
A. Issue raised by the applicant – Regarding amended claim 1, the applicant argued on page 9 of “Remarks” that “Li only discloses a bending area of the display panel connected to the COF and the FPC, because it is important to a narrow-bezel flexible display panel that the COF and FPC are completely bent to the back side of the flexible display panel…. Li does not teach bending portions other than a fourth bending portion connected to the COF….in lack of the teaching of bending parts other than the fourth bending part connected to the COF being bent to the back side of the display area, a person with ordinary skill in the art would reach out to a display panel with one bending part bent from the third side to the back side of the display area, and three bending parts each bent at a curvature but not to the back side of the display area.”
B. Applicable rule – (a) factual inquiries set forth in Graham v. John Deere Co.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

	(b) broadest reasonable interpretation
C. Analysis – The examiner does not agree with the applicant in this regard. The primary art Li teaches bending at one side going towards the back side and secondary art Lee teaches bending at all four sides and going towards the back side. The secondary art Lee teaches in para [0043] that the number of bending parts depends of the particular application or design. With broadest reasonable interpretation, the teaching of Lee regarding bending at all four sides going to back side can be combined with bending at one side taught be primary art Li depending on the need of the display device. The examiner notes that with the teaching of Li having one bending part going to the back side, a person with ordinary skill in the art would do the same for all four bending parts while combining with Lee.
D. Conclusions – Thus, the combination of Li and Lee is proper and teaches the amended claim 1.

Item #3 –
A. Issue raised by the applicant – Regarding amended claim 5, the applicant argued on page 12-13 of “Remarks” that “In Fig. 4 of Lee, only one concave portion (or a groove) is provided in a folding part PA on one edge of the flexible display apparatus, and the folding part PA is not overlapped with the bending part. That is to say, the only one concave portion (or a groove) is not provided in a bending portion, but in an interval between two bending portions (BA1 up and BA1 down in FIG. 4)….Applicant respectfully submits that such a combination would result in an unsatisfactory situation where the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified.”
B. Applicable rule – (a) factual inquiries set forth in Graham v. John Deere Co.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

	(b) broadest reasonable interpretation
C. Analysis – The examiner brought in a new art Hwang which teaches end to end groove similar to the instant application. See rejection of claim 5.
D. Conclusions – Thus, the modified Li using Lee and Hwang would not create any adverse effect in the implementation of the limitations of amended claim 5.

Minor Claim Objections
Claims 6, 10, 15 and 17 are objected to because of the following informalities:  
Regarding claim 6, in the limitation of the claim, “…a shape of at least one of the second groove can be trapezoidal, triangular, or rectangular”, the underlined word should be ‘grooves’.
Regarding claim 10, in the limitation of the claim, “The method for manufacturing the display panel as claimed in claim 7, wherein the step of providing…” the underlined number ‘7’ should be replaced by ‘8’ since claim 8 is the preceding method claim, not claim 7.
Regarding claim 15, in the limitation of the claim, “The display device as claimed in claim 11, wherein …” the underlined number ‘11’ should be replaced by ‘14’ since claim 14 discloses “first groove and second groove”, not claim 11. Otherwise, claim 15 would create antecedent basis issue.
Regarding claim 17, in the limitation of the claim, “The display device as claimed in claim 1, wherein…” the underlined word ‘device’ should be replaced by ‘panel’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 1, Li discloses, a display panel comprising: a display area (as annotated on Fig. 7; [0055] – [0060]); 

    PNG
    media_image1.png
    308
    563
    media_image1.png
    Greyscale

a bending area (as annotated on Fig. 7; [0055] – [0060]) connected to any one side (any one of the four sides, right side in Fig. 7) of the display area and bent to a back side (back side) of the display area (Fig. 8; [0060]); 
Note: The examiner interpreted the claim as the bending area with multiple bending parts can be connected to multiple sides but one bending part to one side only. This interpretation is reasonable since the claim also requires first, second, third and fourth bending parts and these four bending parts have to be connected to separate sides.
But Li fails to teach explicitly, wherein the bending area comprises: a first bending portion bent from the first side to the back side of the display area; 
a second bending portion bent from the second side to the back side of the display area; 
a third bending portion bent from the third side to the back side of the display area; and 
a fourth bending portion bent from the fourth side to the back side of the display area; 
However, in analogous art, Lee discloses, wherein the bending area comprises: a first bending portion (as annotated on Fig. 2) bent from the first side (lower left side) to the back side of the display area (30; display module) (Fig. 2; [0040] - [0043]);
a second bending portion (as annotated on Fig. 2) bent from the second side (lower right side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]); 

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

a third bending portion (as annotated on Fig. 2) bent from the third side (upper right side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]); and 
a fourth bending portion (as annotated on Fig. 2) bent from the fourth side (lower left side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]).  
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in one edge, two edges, or three edges of the cover substrate 10 as well. Similar bending is performed for display module 30 as well. It is also considered that in second, third and fourth bending parts, the bending would continue toward the back surface of the display area as taught by Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends on the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Lee regarding four bending parts, the combination of Li and Lee teaches, a chip-on-film (70; chip-on-film) connected to the fourth bending portion (Fig. 8; [0060]; Li Reference and Fig. 2 of Lee Reference).  

    PNG
    media_image3.png
    384
    587
    media_image3.png
    Greyscale

Regarding claim 2, Li discloses, the display panel as claimed in claim 1, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises: a first side and a second side parallel to each other (as annotated on Fig. 3); and a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]).  

    PNG
    media_image4.png
    509
    520
    media_image4.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee as applied to claim 2 and further in view of US 2014/0029212 A1 (Hwang).
Regarding claim 5, the combination of Li and Lee discloses, the display panel as claimed in claim 2, wherein the first side (left side) of the first bending portion (as annotated on Fig. 2) is provided with a plurality of first grooves (upper left and two corners, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference).  

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

But the combination of Li and Lee fails to teach explicitly, wherein the first grooves arranged from an end to another end, or the second side of the second bending portion is provided with a plurality of second grooves arranged from an end to another end.
However, in analogous art, Hwang discloses, wherein the first grooves (251; grooves; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]), or the second side of the second bending portion is provided with a plurality of second grooves arranged from an end to another end.

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Lee and Hwang before him/her, to modify the teachings of a display panel including a bending part and grooves as taught by modified Li and to include the teachings of the grooves arranged from an end to another end as taught by Hwang since the grooves arranged from an end to another end relieve the tension of the bending parts and help avoid any cracks. Absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Hwang while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 6, the combination of Li, Lee and Hwang discloses, the display panel as claimed in claim 5, wherein a shape of at least one of the first grooves (251) can be trapezoidal, triangular, or rectangular (quadrangle, triangle, rhombus, semiellipse, and semicircle) (Fig. 4; [0047]), or a shape of the second groove can be trapezoidal, triangular, or rectangular. See 103 rationale in claim 5.

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee as applied to claim 1 and further in view of US 2014/0029212 A1 (Hwang).
Regarding claim 17, the combination of Li and Lee discloses, the display device as claimed in claim 1, wherein the first side (left side) of the first bending portion (as annotated on Fig. 2) is provided with a plurality of first grooves (upper left and two corners, as annotated on Fig. 2; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference) and
the second side (right side) of the second bending portion (as annotated on Fig. 2) is provided with a plurality of second grooves (lower right and two corners, as annotated on Fig. 2) (Fig. 2; [0040] – [0046]; Lee Reference).

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

But the combination of Li and Lee fails to teach explicitly, wherein the first grooves arranged from an end to another end, and the second grooves arranged from an end to another end.
However, in analogous art, Hwang discloses, wherein the first grooves (251; grooves, top left; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]), and the second grooves (251; grooves, bottom right; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]).

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Lee and Hwang before him/her, to modify the teachings of a display panel including a bending part and grooves as taught by modified Li and to include the teachings of the grooves arranged from an end to another end as taught by Hwang since the grooves arranged from an end to another end relieve the tension of the bending parts and help avoid any cracks. Absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Hwang while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 7, Li discloses, a display device comprising a display panel, wherein the display panel comprises: a display area (as annotated on Fig. 7; [0055] – [0060]); 

    PNG
    media_image1.png
    308
    563
    media_image1.png
    Greyscale

a bending area (as annotated on Fig. 7; [0055] – [0060]) connected to any one side (any one of the four sides, right side in Fig. 7) of the display area and bent to a back side (back side) of the display area (Fig. 8; [0060]); 
Note: The examiner interpreted the claim as the bending area with multiple bending parts can be connected to multiple sides but one bending part to one side only. This interpretation is reasonable since the claim also requires first, second, third and fourth bending parts and these four bending parts have to be connected to separate sides.
But Li fails to teach explicitly, wherein the bending area comprises: a first bending portion bent from the first side to the back side of the display area; 
a second bending portion bent from the second side to the back side of the display area; 
a third bending portion bent from the third side to the back side of the display area; and 
a fourth bending portion bent from the fourth side to the back side of the display area; 
However, in analogous art, Lee discloses, wherein the bending area comprises: a first bending portion (as annotated on Fig. 2) bent from the first side (lower left side) to the back side of the display area (30; display module) (Fig. 2; [0040] - [0043]);
a second bending portion (as annotated on Fig. 2) bent from the second side (lower right side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]); 

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

a third bending portion (as annotated on Fig. 2) bent from the third side (upper right side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]); and 
a fourth bending portion (as annotated on Fig. 2) bent from the fourth side (lower left side) to the back side of the display area (30) (Fig. 2; [0040] - [0043]).  
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in one edge, two edges, or three edges of the cover substrate 10 as well. Similar bending is performed for display module 30 as well. It is also considered that in second, third and fourth bending parts, the bending would continue toward the back surface of the display area as taught by Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends on the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Lee regarding four bending parts, the combination of Li and Lee teaches, a chip-on-film (70; chip-on-film) connected to the fourth bending portion (Fig. 8; [0060]; Li Reference and Fig. 2 of Lee Reference).  

    PNG
    media_image3.png
    384
    587
    media_image3.png
    Greyscale

Regarding claim 11, Li discloses, the display device as claimed in claim 7, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises: a first side and a second side parallel to each other (as annotated on Fig. 3); and a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]).  

    PNG
    media_image4.png
    509
    520
    media_image4.png
    Greyscale


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee as applied to claim 11 and further in view of US 2014/0029212 A1 (Hwang).
Regarding claim 14, the combination of Li and Lee discloses, the display device as claimed in claim 11, wherein the first side (left side) of the first bending portion (as annotated on Fig. 2) is provided with a plurality of first grooves (upper left and two corners, as annotated on Fig. 2; similar grooves are formed in both cover substrate 10 and display module 30; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference).  

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

But the combination of Li and Lee fails to teach explicitly, wherein the first grooves arranged from an end to another end, or the second side of the second bending portion is provided with a plurality of second grooves arranged from an end to another end.
However, in analogous art, Hwang discloses, wherein the first grooves (251; grooves; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]), or the second side of the second bending portion is provided with a plurality of second grooves arranged from an end to another end.

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Lee and Hwang before him/her, to modify the teachings of a display panel including a bending part and grooves as taught by modified Li and to include the teachings of the grooves arranged from an end to another end as taught by Hwang since the grooves arranged from an end to another end relieve the tension of the bending parts and help avoid any cracks. Absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Hwang while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 15, the combination of Li, Lee and Hwang discloses, the display device as claimed in claim .

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee as applied to claim 11 and further in view of US 2014/0029212 A1 (Hwang).
Regarding claim 18, the combination of Li and Lee discloses, the display device as claimed in claim 11, wherein the first side (left side) of the first bending portion (as annotated on Fig. 2) is provided with a plurality of first grooves (upper left and two corners, as annotated on Fig. 2; Lee Reference) (Fig. 2; [0040] – [0046]; Lee Reference) and
the second side (right side) of the second bending portion (as annotated on Fig. 2) is provided with a plurality of second grooves (lower right and two corners, as annotated on Fig. 2) (Fig. 2; [0040] – [0046]; Lee Reference).

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

But the combination of Li and Lee fails to teach explicitly, wherein the first grooves arranged from an end to another end, and the second grooves arranged from an end to another end.
However, in analogous art, Hwang discloses, wherein the first grooves (251; grooves, top left; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]), and the second grooves (251; grooves, bottom right; Fig. 4; [0046]) arranged from an end (lower left) to another end (upper right) (Fig. 4; [0046]).

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Lee and Hwang before him/her, to modify the teachings of a display panel including a bending part and grooves as taught by modified Li and to include the teachings of the grooves arranged from an end to another end as taught by Hwang since the grooves arranged from an end to another end relieve the tension of the bending parts and help avoid any cracks. Absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Hwang while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0315804 A1 (Li) and further in view of US 2019/0181363 A1 (Lee).
Regarding claim 8, Li discloses, a method for manufacturing a display panel, wherein the display panel comprises a display area (as annotated on Fig. 7; [0055] – [0060]); and

    PNG
    media_image1.png
    308
    563
    media_image1.png
    Greyscale

a bending area (as annotated on Fig. 7; [0055] – [0060]) connected to any one side (any one of the four sides, right side in Fig. 7) of the display area (Fig. 8; [0060]), 
Note: The examiner interpreted the claim as the bending area with multiple bending parts can be connected to multiple sides but one bending part to one side only. This interpretation is reasonable since the claim also requires first, second, third and fourth bending parts and these four bending parts have to be connected to separate sides.
the method comprises: 
a step of providing the display panel (Fig. 7) comprising providing the display panel, wherein the display area (as annotated on Fig. 7; [0055] – [0060]) comprises a first side and a second side parallel to each other (as annotated on Fig. 3) and a third side and a fourth side parallel to each other (as annotated on Fig. 3) (Fig. 3; [0055] – [0056]), and 

    PNG
    media_image4.png
    509
    520
    media_image4.png
    Greyscale

But Li fails to teach explicitly, a step of bending comprising: 
a first step of bending comprising bending the first side of the display panel to a back side of the display panel; 
a second step of bending comprising bending the second side of the display panel to the back side of the display panel; 
a third step of bending comprising bending the third side of the display panel to the back side of the display panel; and 
a fourth step of bending comprising bending the fourth side of the display panel to the back side of the display panel.
the fourth side is connected to the chip-on-film;
However, in analogous art, Lee discloses, a step of bending comprising: 
a first step of bending comprising bending the first side (lower left side) of the display panel to a back side of the display panel (30; display module) (Fig. 2; [0040] - [0043]); 
a second step of bending comprising bending the second side (lower right side) of the display panel to the back side of the display panel (30) (Fig. 2; [0040] - [0043]); 

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale

a third step of bending comprising bending the third side (upper right side) of the display panel to the back side of the display panel (30) (Fig. 2; [0040] - [0043]); and 
a fourth step of bending comprising bending the fourth side (front left side) of the display panel to the back side of the display panel (30)(Fig. 2; [0040] - [0043]);
the fourth side (front left side) is connected to the chip-on-film (60; flexible film) (Fig. 2; [0053]);
Note: Lee teaches in para. [0043] that at least one bending part may be provided in at least one edge of the cover substrate 10. In FIG. 2, the at least one bending part is illustrated as being provided in four edges of the cover substrate 10, but it can be provided in one edge, two edges, or three edges of the cover substrate 10 as well. Similar bending is performed for display module 30 as well. It is also considered that in second, third and fourth bending parts, the bending would continue toward the back surface of the display area as taught by Li.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Lee before him/her, to modify the teachings of a display panel including a bending part as taught by Li and to include the teachings of a display panel including bending parts in all four edges of the display panel as taught by Lee since the number of bending parts depends on the particular application or design ([0043]) and absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, the combination of Li and Lee discloses, the method for manufacturing the display panel as claimed in claim .

    PNG
    media_image2.png
    542
    820
    media_image2.png
    Greyscale



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Lee as applied to claim 10 and further in view of US 2014/0029212 A1 (Hwang).
Regarding claim 16, the combination of Li and Lee fails to teach explicitly, the method for manufacturing the display panel as claimed in claim 10, wherein each of shapes of the grooves can be trapezoidal, triangular, or rectangular.  
However, in analogous art, Hwang discloses, the method for manufacturing the display panel as claimed in claim 10, wherein each of shapes of the grooves (251; grooves; Fig. 4; [0046]) can be trapezoidal, triangular, or rectangular (quadrangle, triangle, rhombus, semiellipse, and semicircle) (Fig. 4; [0047]).  

    PNG
    media_image5.png
    382
    517
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Lee and Hwang before him/her, to modify the teachings of a display panel including a bending part and grooves as taught by modified Li and to include the teachings of the grooves being quadrangle, triangle or rhombus as taught by Hwang since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Li, a person with ordinary skill in the art would be motivated to reach out to Hwang while forming a display panel including a bending part of Li. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0028114 A1 (Zhai) - A display panel is disclosed including a flexible display substrate and a protective member covering a surface of the flexible display substrate. The protective member includes a first protective layer and a protective sealant and a sidewall surface of the first protective layer adjacent to the protective sealant includes at least one first groove member. The first protective sealant and the first groove member clutch with each other. The display panel includes a first non-folding region and a folding region. The first protective layer is disposed in the first non-folding region and the protective sealant is disposed in the folding region.
2. US 2019/0280248 A1 (Kwon) - A display device is disclosed including a flexible substrate including a display region and a non-display region outside the display region and a flexible substrate disposed on the flexible substrate of the display region, wherein a groove is provided on the back surface of the flexible substrate.
3. US 2019/0245156 A1 (Kwon) - A flexible display apparatus is disclosed that includes a flexible substrate including a display area and a bending area outside the display area, the bending area to be bent around a bending axis. An inorganic insulating layer on the flexible substrate with a cut unit in the inorganic insulating layer in the bending area. A stress relaxation layer filling the cut unit and extending into the display area. A wiring part is included on the stress relaxation layer in the bending area.
4. US 2019/0182959 A1 (Luan) - A flexible display device is disclosed including an integrated circuit chip, a flexible printed circuit board and a front-plane laminate over a driving substrate. A front protective layer over the front-plane laminate and the flexible printed circuit board, such that the front protective layer is in contact with the front-plane laminate, in which the front protective layer has a first opening corresponding to the integrated circuit chip. 
5. US 2019/0165333 A1 (Harada) - A display device is disclosed including a substrate, a display region with a plurality of pixels, a periphery region on an outer side of the display region above the substrate, a first wiring arranged in the periphery region and extending in a first direction, a first insulation layer above the first wiring, and a second wiring extending in a second direction intersecting the first direction above the first insulation layer. The first wiring includes a first bent part, the second wiring includes a second bent part, and the first bent part overlaps the second wiring and the second bent part overlaps the first wiring in a region where the first wiring and the second wiring intersect.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/28/2022